DETAILED ACTION

This office action is a response to the application filed on 6/24/2021, which claims priority from the provisional application 62/706,251 filed on 8/6/2020. Claims 1-30 are pending and ready for examination.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 7, 10-14, 16-17, 20-24, 26 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost et al. (US 2021/0320760, hereinafter Rastegardoost) in view of You et al. (US 2019/0223035, hereinafter You).

Regarding claim 1, Rastegardoost discloses a method of wireless communication performed by a user equipment (UE), the method comprising:  receiving, from a base station (BS), a first downlink control information (DCI message scheduling an uplink (UL) data transmission, the first DCI message indicating a first value for an UL schedule timing indicator [A wireless device may receive a first DCI which may comprise one or more uplink grants. The first DCI may schedule PUSCHs on slots and may comprise time offset to the slots (i.e. UL schedule timing indicator) (Rastegardoost paragraph 0312)]; 
Monitoring a downlink control channel based at least in part on the timer; and receiving, from the BS, a second DCI message indicating UL schedule timing for the UL data transmission based at least in part on the monitoring [Rastegardoost further discloses that the device may receive a second DCI via PDCCH monitoring (Rastegardoost paragraph 0313); and the second DCI may comprise information on scheduling uplink channels (Rastegardoost paragraph 0337 and claim 1)]. 
Rastegardoost does not expressly disclose the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer.
However, in the same or similar field of invention, You discloses that a terminal may receive an information about preset first time in a first indication, start a timer based on the first time indication, and monitor the physical channel within the first time indication (You claims 4-5, paragraphs 0134-0138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost to have the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer; as taught by You. The suggestion/motivation would have been to ensure that a terminal completes data transmission in a two-level scheduling mode (You paragraphs 0005-0006). 

Regarding claim 2, Rastegardoost and You disclose the method of claim 1. Rastegardoost and You further disclose wherein the timer is associated with a hybrid automatic repeat request (HARQ) identifier (ID) corresponding to the UL data transmission [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152); and a HARQ process of each uplink transmission corresponds to one HARQ process ID (You paragraph 0182)]. In addition, the same motivation is used as the rejection of claim 1.  

Regarding claim 3, Rastegardoost and You disclose the method of claim 2. Rastegardoost and You further disclose wherein the activating the timer comprises: activating a retransmission timer associated with the HARQ ID [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152). The timer may be a retransmission timer (You paragraph 0143)]. In addition, the same motivation is used as the rejection of claim 2. 

Regarding claim 5, Rastegardoost and You disclose the method of claim 3. Rastegardoost and You further disclose regarding deactivating the retransmission timer based on receiving the second DCI message [You discloses that the timer is stopped when second indication (i.e. second DCI message) is received (You paragraph 0157, claim 6)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 7, Rastegardoost and You disclose the method of claim 3. Rastegardoost and You further disclose wherein: the activating the timer further comprises: activating a round-trip time timer associated with the HARQ ID; and activating the retransmission timer based on an expiration of the round-trip time timer; and the monitoring the downlink control channel comprises: monitoring the downlink control channel while the retransmission timer is active [You discloses that the terminal may start a UL HARQ RTT (round trip time) timer, and may restart the retransmission timer when the HARQ RTT timer expires. PDCCH is monitored within the retransmission timer (You paragraphs 0149 and 0152)]. In addition, the same motivation is used as the rejection of claim 3.

Regarding claim 10, Rastegardoost and You disclose the method of claim 1. Rastegardoost and You further disclose wherein: the second DCI message indicates a second value for the UL schedule timing; and the method further comprises: transmitting, to the BS, the UL data transmission based at least in part on the second value or a combination of the first value for the UL schedule timing indicator and the second value [Rastegardoost discloses that the wireless device may receive a second DCI, which may indicate a PUCCH resource in a slot (i.e. UL schedule timing) for corresponding HARQ-ACK transmission. The slot may overlap with plurality of slots scheduled for PUSCHs.(see Rastegardoost paragraph 0337 and claim 1. You also discloses that the second indication is used by the device to determine the time domain location for the data transmission (You paragraph 0133)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Rastegardoost and You disclose the method of claim 1. Rastegardoost and You further disclose regarding operating based on a discontinuous reception (DRX) mode; and monitoring the downlink control channel during an on-duration of the DRX mode, wherein the receiving the first DCI message comprises: receiving, based at least in part on monitoring the downlink control channel during the on-duration, the first DCI message [You discloses that the terminal device may monitor PDCCH based on DRX timer in the DRX mechanism. (You paragraph 0146). When first uplink grant is monitored/obtained, the device may start or restart the DRX timer and monitor the PDCCH (You paragraph 0148)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 12, Rastegardoost discloses a user equipment (UE) comprising: a memory; a transceiver; and at least one processor coupled to the memory and the transceiver [Rastegardoost Figure 15 discloses a wireless device (1502) which includes processing system, memory, TX/RX processing systems, etc. (Rastegardoost Figure 15, paragraphs 0199-0207)], wherein the UE is configured to: receive, from a base station (BS), a first downlink control information (DCI) message scheduling an uplink (UL) data transmission, the first DCI message indicating a first value for an UL schedule timing indicator [A wireless device may receive a first DCI which may comprise one or more uplink grants. The first DCI may schedule PUSCHs on slots and may comprise time offset to the slots (i.e. UL schedule timing indicator) (Rastegardoost paragraph 0312)]; 
Monitor a downlink control channel based at least in part on the timer; and receive, from the BS, a second DCI message indicating UL schedule timing for the UL data transmission based at least in part on the monitoring [Rastegardoost further discloses that the device may receive a second DCI via PDCCH monitoring (Rastegardoost paragraph 0313); and the second DCI may comprise information on scheduling uplink channels (Rastegardoost paragraph 0337 and claim 1)].
Rastegardoost does not expressly disclose the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer.
However, in the same or similar field of invention, You discloses that a terminal may receive an information about preset first time in a first indication, start a timer based on the first time indication, and monitor the physical channel within the first time indication (You claims 4-5, paragraphs 0134-0138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost to have the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer; as taught by You. The suggestion/motivation would have been to ensure that a terminal completes data transmission in a two-level scheduling mode (You paragraphs 0005-0006).

Regarding claim 13, Rastegardoost and You disclose the UE of claim 12. Rastegardoost and You further disclose wherein the timer is associated with a hybrid automatic repeat request (HARQ) identifier (ID) corresponding to the UL data transmission [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152); and a HARQ process of each uplink transmission corresponds to one HARQ process ID (You paragraph 0182)]. In addition, the same motivation is used as the rejection of claim 12.

Regarding claim 14, Rastegardoost and You disclose the UE of claim 13. Rastegardoost and You further disclose wherein the UE configured to activate the timer is further configured to: activate a retransmission timer associated with the HARQ ID [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152). The timer may be a retransmission timer (You paragraph 0143)]. In addition, the same motivation is used as the rejection of claim 13. 

Regarding claim 16, Rastegardoost and You disclose the UE of claim 14. Rastegardoost and You further disclose wherein the UE is further configured to: deactivate the retransmission timer based on receiving the second DCI message [You discloses that the timer is stopped when second indication (i.e. second DCI message) is received (You paragraph 0157, claim 6)]. In addition, the same motivation is used as the rejection of claim 14.

Regarding claim 17, Rastegardoost and You disclose the UE of claim 14. Rastegardoost and You further disclose wherein: the UE configured to activate the timer is further configured to: activate a round-trip time timer associated with the HARQ ID; and activate the retransmission timer further based on an expiration of the round-trip time timer; and the UE configured to monitor the downlink control channel is further configured to: monitor the downlink control channel while the retransmission timer is active [You discloses that the terminal may start a UL HARQ RTT (round trip time) timer, and may restart the retransmission timer when the HARQ RTT timer expires. PDCCH is monitored within the retransmission timer (You paragraphs 0149 and 0152)]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 20, Rastegardoost and You disclose the UE of claim 12. Rastegardoost and You further disclose wherein: the second DCI message indicates a second value for the UL schedule timing; and the UE is further configured to: transmit, to the BS, the UL data transmission based at least in part on the second value or a combination of the first value for the UL schedule timing indicator and the second value [Rastegardoost discloses that the wireless device may receive a second DCI, which may indicate a PUCCH resource in a slot (i.e. UL schedule timing) for corresponding HARQ-ACK transmission. The slot may overlap with plurality of slots scheduled for PUSCHs.(see Rastegardoost paragraph 0337 and claim 1. You also discloses that the second indication is used by the device to determine the time domain location for the data transmission (You paragraph 0133)]. In addition, the same motivation is used as the rejection of claim 12. 

Regarding claim 21, Rastegardoost and You disclose the UE of claim 12. Rastegardoost and You further disclose wherein: the UE is further configured to: operate based on a discontinuous reception (DRX) mode; monitor the downlink control channel during an on-duration of the DRX mode; and deactivate the timer based on receiving the second DCI message, and the UE configured to receive the first DCI message is further configured to: receive, based at least in part on monitoring the downlink control channel during the on-duration, the first DCI message [You discloses that the terminal device may monitor PDCCH based on DRX timer in the DRX mechanism. (You paragraph 0146). When first uplink grant is monitored/obtained, the device may start or restart the DRX timer and monitor the PDCCH (You paragraph 0148). The terminal may stop the first timer (which can be a DRX timer) after receiving the second uplink grant (You paragraph 0184)]. In addition, the same motivation is used as the rejection of claim 12.

Regarding claim 22, Rastegardoost discloses a non-transitory computer-readable medium having program code recorded thereon for wireless communication by a user equipment (UE) [Rastegardoost Figure 15 discloses a wireless device (1502) which includes processing system, memory, TX/RX processing systems, etc. The memory may comprise a non-transitory computer readable mediums (Rastegardoost Figure 15, paragraph 0205)], the program code comprising: code for causing the UE to receive, from a base station (BS), a first downlink control information (DCI) message scheduling an uplink (UL) data transmission, the first DCI message indicating a first value for an UL schedule timing indicator [A wireless device may receive a first DCI which may comprise one or more uplink grants. The first DCI may schedule PUSCHs on slots and may comprise time offset to the slots (i.e. UL schedule timing indicator) (Rastegardoost paragraph 0312)]; 
Code for causing the UE to monitor a downlink control channel based at least in part on the timer; and code for causing the UE to receive, from the BS, a second DCI message indicating UL schedule timing for the UL data transmission based at least in part on the monitoring [Rastegardoost further discloses that the device may receive a second DCI via PDCCH monitoring (Rastegardoost paragraph 0313); and the second DCI may comprise information on scheduling uplink channels (Rastegardoost paragraph 0337 and claim 1)].
Rastegardoost does not expressly disclose the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer.
However, in the same or similar field of invention, You discloses that a terminal may receive an information about preset first time in a first indication, start a timer based on the first time indication, and monitor the physical channel within the first time indication (You claims 4-5, paragraphs 0134-0138).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost to have the features of activating a timer based at least in part on the first value of the UL schedule timing indicator and monitoring a downlink control channel based at least in part on the timer; as taught by You. The suggestion/motivation would have been to ensure that a terminal completes data transmission in a two-level scheduling mode (You paragraphs 0005-0006).

Regarding claim 23, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 22. Rastegardoost and You further disclose wherein the timer is associated with a hybrid automatic repeat request (HARQ) identifier (ID) corresponding to the UL data transmission [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152); and a HARQ process of each uplink transmission corresponds to one HARQ process ID (You paragraph 0182)]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 24, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 23. Rastegardoost and You further disclose wherein: the code for causing the UE to activate the timer is further configured to: activate a retransmission timer associated with the HARQ ID [You discloses that the timer may be configured based on an uplink HARQ process (You paragraphs 0144, 0152). The timer may be a retransmission timer (You paragraph 0143)]; and the non-transitory computer-readable medium further comprises: code for causing the UE to deactivate the retransmission timer based on receiving the second DCI message [You discloses that the timer is stopped when second indication (i.e. second DCI message) is received (You paragraph 0157, claim 6)]. In addition, the same motivation is used as the rejection of claim 23. 

Regarding claim 26, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 24. Rastegardoost and You further disclose wherein: the code for causing the UE to activate the timer is further configured to: activate a round-trip time timer associated with the HARQ ID; and activate the retransmission timer based on an expiration of the round-trip time timer; and the code for causing the UE to monitor the downlink control channel is further configured to: monitor the downlink control channel while the retransmission timer is active [You discloses that the terminal may start a UL HARQ RTT (round trip time) timer, and may restart the retransmission timer when the HARQ RTT timer expires. PDCCH is monitored within the retransmission timer (You paragraphs 0149 and 0152)]. In addition, the same motivation is used as the rejection of claim 24.

Regarding claim 29, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 22. Rastegardoost and You further disclose wherein: the second DCI message indicates a second value for the UL schedule timing; and the program code further comprises: code for causing the UE to transmit, to the BS, the UL data transmission based at least in part on the second value or a combination of the first value for the UL schedule timing indicator and the second value [Rastegardoost discloses that the wireless device may receive a second DCI, which may indicate a PUCCH resource in a slot (i.e. UL schedule timing) for corresponding HARQ-ACK transmission. The slot may overlap with plurality of slots scheduled for PUSCHs.(see Rastegardoost paragraph 0337 and claim 1. You also discloses that the second indication is used by the device to determine the time domain location for the data transmission (You paragraph 0133)]. In addition, the same motivation is used as the rejection of claim 22. 

Regarding claim 30, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 22. Rastegardoost and You further disclose regarding causing the UE to operate based on a discontinuous reception (DRX) mode; and code for causing the UE to monitor the downlink control channel during an on-duration of the DRX mode, wherein the code for causing the UE to receive the first DCI message is further configured to: Receive, based at least in part on monitoring the downlink control channel during the on-duration, the first DCI message [You discloses that the terminal device may monitor PDCCH based on DRX timer in the DRX mechanism. (You paragraph 0146). When first uplink grant is monitored/obtained, the device may start or restart the DRX timer and monitor the PDCCH (You paragraph 0148). The terminal may stop the first timer (which can be a DRX timer) after receiving the second uplink grant (You paragraph 0184)]. In addition, the same motivation is used as the rejection of claim 22.

Claims 4, 8, 15, 18, 25 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of You, and further in view of Babaei et al. (US 2020/0314948, hereinafter Babaei). 

Regarding claim 4, Rastegardoost and You disclose the method of claim 3. Rastegardoost and You disclose further disclose regarding the monitoring the downlink control channel comprises: monitoring the downlink control channel while the retransmission timer is active [You discloses that PDCCH is monitored within the retransmission timer (You paragraphs 0149)]. 
Rastegardoost and You do not expressly disclose wherein: the activating the timer further comprises: activating the retransmission timer in a first symbol after receiving the first DCI message.
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a retransmission timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraph 0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the retransmission timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314). 

Regarding claim 8, Rastegardoost and You disclose the method of claim 7. Rastegardoost and You do not expressly disclose wherein the activating the timer further comprises: activating the round-trip time timer in a first symbol after receiving the first DCI message.
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a HARQ-RTT (round-trip time) timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraphs 0424-0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the round-trip time timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314).

Regarding claim 15, Rastegardoost and You disclose the UE of claim 14. Rastegardoost and You further disclose regarding the monitoring the downlink control is further configured to: monitoring the downlink control channel while the retransmission timer is active [You discloses that PDCCH is monitored within the retransmission timer (You paragraphs 0149)].
Rastegardoost and You do not expressly disclose wherein: the UE configured to activate the timer is further configured to: activate the retransmission timer in a first symbol after receiving the first DCI message.
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a retransmission timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraph 0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the retransmission timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314).

Regarding claim 18, Rastegardoost and You disclose the UE of claim 17. Rastegardoost and You do not expressly disclose wherein the UE configured to activate the timer is further configured to: activate the round-trip time timer in a first symbol after receiving the first DCI message. 
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a HARQ-RTT (round-trip time) timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraphs 0424-0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the round-trip time timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314).

Regarding claim 25, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 24. Rastegardoost and You further disclose regarding monitoring the downlink control channel while the retransmission timer is active [You discloses that PDCCH is monitored within the retransmission timer (You paragraphs 0149)].
Rastegardoost and You do not expressly disclose wherein: the code for causing the UE to activate the timer is further configured to: activate the retransmission timer in a first symbol after receiving the first DCI message.
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a retransmission timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraph 0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the retransmission timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314).

Regarding claim 27, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 26. Rastegardoost and You do not expressly disclose wherein the code for causing the UE to activate the timer is further configured to: activate the round-trip time timer in a first symbol after receiving the first DCI message. 
However, in the same or similar field of invention, Babaei discloses that a device may receive DCI indicating a resource assignment, and may start a first timer in response to receiving the DCI (Babaei paragraph 0496 and Figure 34). The timer may be a HARQ-RTT (round-trip time) timer (Babaei paragraph 0497). Babaei further discloses that the timer may be started in the first symbol after PDCCH reception (Babaei paragraphs 0424-0426). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the feature of activating the round-trip time timer in a first symbol after receiving the first DCI message; as taught by Babaei. The suggestion/motivation would have been to improve network performance, data transmission latency, and transmission efficiency (Babaei paragraph 0314).

Claims 19 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Rastegardoost in view of You, and further in view of Cirik et al. (WO 2022/026663 A2, hereinafter Cirik). 

Regarding claim 19, Rastegardoost and You disclose the UE of claim 12. Rastegardoost and You do not expressly disclose wherein: the UE configured to receive the first DCI message is further configured to: receive one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the UE configured to activate the timer is further configured to: activate the timer based on a determination that a last repetition of the first DCI message is received. 
However, in the same or similar field of invention, Cirik discloses that the wireless device may start a timer in a reference downlink control signal/channel transmission occasion of the plurality of such occasions. The base station may transmit a last DCI/PDCCH of the plurality of DCIs/PDCCHs (or a last repetition) in the reference occasion (Cirik paragraph 0201). One or more configuration parameters from base station may indicate a control channel repetition (Cirik paragraph 0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the features of wherein: the UE configured to receive the first DCI message is further configured to: receive one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the UE configured to activate the timer is further configured to: activate the timer based on a determination that a last repetition of the first DCI message is received; as taught by Cirik. The suggestion/motivation would have been to reduce time misalignment between the base station and the wireless device (Cirik paragraph 0201).

Regarding claim 28, Rastegardoost and You disclose the non-transitory computer-readable medium of claim 22. Rastegardoost and You do not expressly disclose wherein: the code for causing the UE to receive the first DCI message is further configured to: receive one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the code for causing the UE to activate the timer is further configured to: activate the timer based on a determination that a last repetition of the first DCI message is received.
However, in the same or similar field of invention, Cirik discloses that the wireless device may start a timer in a reference downlink control signal/channel transmission occasion of the plurality of such occasions. The base station may transmit a last DCI/PDCCH of the plurality of DCIs/PDCCHs (or a last repetition) in the reference occasion (Cirik paragraph 0201). One or more configuration parameters from base station may indicate a control channel repetition (Cirik paragraph 0198).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rastegardoost and You to have the features of wherein: the code for causing the UE to receive the first DCI message is further configured to: receive one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the code for causing the UE to activate the timer is further configured to: activate the timer based on a determination that a last repetition of the first DCI message is received; as taught by Cirik. The suggestion/motivation would have been to reduce time misalignment between the base station and the wireless device (Cirik paragraph 0201).


Allowable Subject Matter

Claims 6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein: the receiving the first DCI message comprises:
receiving one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the activating the timer further comprises: activating the retransmission timer based on a determination that a last repetition of the first DCI message is received; in combination with all other limitations in the base claim and any intervening claims. 
	Claim 9 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein: the receiving the first DCI message comprises:
receiving one or more repetitions of the first DCI message, a number of repetitions being based on a configuration; and the activating the timer further comprises: activating the round-trip time timer based on a determination that a last repetition of the first DCI message is received; in combination with all other limitations in the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414